Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 1 of 87 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

NEXSTEP, INC., a Delaware Corporation,           )
                                                 )
                 Plaintiff,                      )
                                                 )
       v.                                        )     C.A. No. 19-
                                                 )
COMCAST CABLE                                    )     JURY TRIAL DEMANDED
COMMUNICATIONS, LLC a Delaware                   )
Limited Liability Company.                       )
                                                 )
                 Defendant.                      )

                         COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff NexStep, Inc. (“NexStep”) files this Complaint for Patent Infringement and

Demand for Jury Trial against Comcast Cable Communications, LLC (“Defendant” or

“Comcast”) and alleges as follows:

                                          THE PARTIES

            1.   NexStep, Inc. is a Delaware Corporation, with its principal place of business at

 4134 Cranford Circle, Suite A, San Jose, California 95124.

            2.   Comcast Cable Communications, LLC is a Delaware limited liability company

 and a wholly-owned subsidiary of Comcast Corp., with its principal place of business at One

 Comcast Center, 1701 JFK Blvd, Philadelphia, PA 19103-2838.

            3.   On information and belief, Defendant works with Comcast Corp. as well as with

 Comcast Corp.’s other subsidiaries to provide high-speed Internet, video, voice, and security

 and automation services to residential customers under the Xfinity brand.

                                  JURISDICTION AND VENUE

            4.   This action arises under the Patent Act, 35 U.S.C. § 101 et seq. This Court has

 original jurisdiction over this controversy pursuant to 28 U.S.C. §§ 1331 and 1338.
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 2 of 87 PageID #: 2




         5.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and

 1400(b).

         6.   This Court has personal jurisdiction over Defendant because Defendant is

 incorporated within this District. Additionally, Defendant maintains substantial operations

 located in this District, and therefore Defendant’s affiliations with this District are so

 substantial as to render them essentially at home in this District. Defendant operates call

 centers and Xfinity stores and customer care centers in Delaware, including facilities in

 Wilmington (5601 Concord Pike, Market Square Shopping Center), Lewes (17601 Coastal

 Hwy), Newark (132 Christiana Mall) and Dover (1580 DuPont Hwy, Suite 10).

         7.   Additionally, this Court can further exercise personal jurisdiction over Defendant

 in this action because Defendant has committed acts of infringement and inducement of

 infringement in this District, including through selling infringing products and services in this

 District and because Plaintiff’s claims arise out of and relate to Defendant’s acts of

 infringement and inducement of infringement in this District, and because the exercise of

 jurisdiction by this Court over Defendant in this action would be reasonable. Defendant has

 more than minimal contacts with this District such that the maintenance of this action within

 this District would not offend traditional notions of fair play and substantial justice.

                                 NEXSTEP’S INNOVATIONS

         8.   Dr. Robert Stepanian founded NexStep in 2004. Dr. Stepanian is a pioneer in

 developing personal computing devices and services to control, combine and integrate

 telephone and video services, including video conferencing, cable set-top boxes, multi-media

 PC (e.g., Windows, OS X, or Linux) and other consumer electronic devices from different

 sources. These technologies can be integrated into handheld devices with fingerprint scanners




                                                  2
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 3 of 87 PageID #: 3




 and other tools for identification/authorization and personalization. The United States Patent

 and Trademark Office (“USPTO”) has awarded NexStep, and NexStep continues to prosecute,

 numerous patents covering innovations in the United States and around the world resulting

 directly from NexStep’s more than decades-long research and development efforts.

         9.   NexStep designed, built and demonstrated a series of prototypes and software

 using its patented technologies.

                            NEXSTEP’S ASSERTED PATENTS

         10. On October 28, 2008, the USPTO issued to Dr. Stepanian U.S. Patent No.

 7,444,130 (“the ‘130 Patent”), titled “Tethered Digital Butler Consumer Electronic Device and

 Method.” A true and correct copy of the ‘130 Patent is attached to this Complaint as Exhibit 1

 and is incorporated by reference herein.

         11. On June 2, 2009, the USPTO issued to Dr. Stepanian U.S. Patent No. 7,542,753

 (“the ‘753 Patent”), titled “Tethered Digital Butler Consumer Electronic Device and Method.”

 A true and correct copy of the ‘753 Patent is attached to this Complaint as Exhibit 2 and is

 incorporated by reference herein.

         12. On April 13, 2010, the USPTO issued to Dr. Stepanian U.S. Patent No. 7,697,669

 (“the ‘669 Patent”), titled “Tethered Digital Butler Consumer Electronic Remote Control

 Device and Method.” A true and correct copy of the ‘669 Patent is attached to this Complaint

 as Exhibit 3 and is incorporated by reference herein.

         13. On March 15, 2011, the USPTO issued to Dr. Stepanian U.S. Patent No.

 7,907,710 (“the ‘710 Patent”), titled “Tethered Digital Butler Consumer Electronic Remote

 Control Device and Method.” A true and correct copy of the ‘710 Patent is attached to this

 Complaint as Exhibit 4 and is incorporated by reference herein.




                                               3
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 4 of 87 PageID #: 4




         14. On October 2, 2012, the USPTO issued to Dr. Stepanian U.S. Patent No.

 8,280,009 (“the ‘009 Patent”), titled “Consumer Electronic Registration, Control and Support

 Concierge Device and Method.” A true and correct copy of the ‘009 Patent is attached to this

 Complaint as Exhibit 5 and is incorporated by reference herein.

         15. On July 23, 2013, the USPTO issued to Dr. Stepanian U.S. Patent No. 8,494,132

 (“the “132 Patent”), titled “Tethered Digital Butler Consumer Electronic Remote Control

 Device and Method.” A true and correct copy of the ‘132 Patent is attached to this Complaint

 as Exhibit 6 and is incorporated by reference herein.

         16. On November 11, 2014, the USPTO issued to Dr. Stepanian U.S. Patent No.

 8,885,802 (“the ‘802 Patent”), titled “Tethered Digital Butler Consumer Electronic Remote

 Control Device and Method.” A true and correct copy of the ‘802 Patent is attached to this

 Complaint as Exhibit 7 and is incorporated by reference herein.

         17. On April 4, 2017, the USPTO issued to Dr. Stepanian U.S. Patent No. 9,614,964

 (“the ‘964 Patent”), titled “Consumer Electronic Registration, Control and Support Concierge

 Device and Method.” A true and correct copy of the ‘964 Patent is attached to this Complaint

 as Exhibit 8 and is incorporated by reference herein.

         18. On January 9, 2018, the USPTO issued to Dr. Stepanian U.S. Patent No.

 9,866,697 (“the ‘697 Patent”), titled “Consumer Electronic Registration, Control and Support

 Concierge Device and Method.” A true and correct copy of the ‘697 Patent is attached to this

 Complaint as Exhibit 9 and is incorporated by reference herein.

         19. The Asserted Patents are generally directed towards novel systems and methods

 for controlling and integrating a variety devices such as TVs, set-top boxes, DVRs, VoIP

 (telephone) systems, and home devices (e.g., security cameras, electrical outlets, and




                                               4
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 5 of 87 PageID #: 5




 thermostats) using a hand-held device. The Asserted Patents disclose and specifically claim

 inventive concepts that represent significant improvements over conventional systems by

 teaching persons skilled in the art how to configure hardware and software resources into a

 flexible system which offloads some or all of the processing from the remote control device

 onto a central system (e.g., a master device). The Asserted Patents disclose more than just a

 simple combination of generic components to perform conventional activities. Indeed, the

 Asserted Patents claim priority back to applications filed in 2005, about two-years before the

 world even saw the first iPhone or smartphone app.

             NEXSTEP’S NOTICE OF INFRINGEMENT TO DEFENDANT

         20. NexStep provided Defendant with notice of its patented inventions on or about

 June 29, 2007. Under an NDA, Dr. Stepanian met with Comcast’s CTO Tony Werner and Bill

 Warga, Comcast’s Director of Digital Technology & Standards, in Denver, Colorado, and

 provided Defendant an overview of NexStep’s patented technology and explained how

 Comcast could implement the technology in Internet, voice, video and Home services. For

 example, Dr. Stepanian met with Messrs. Wener and Warga with and provided them with

 examples of a handheld device for controlling and integrating the various services, and

 explained how the NexStep technology could enable future Home services and products that

 were not being offered by Comcast at that time.

         21. Comcast’s CTO said that he liked NexStep’s technology, and requested a further

 meeting with Dr. Stepanian. At Mr. Werner’s request, on or about August 23, 2007, Dr.

 Stepanian met with Michael Cook, Vice President of Product Management, to further discuss

 NexStep’s inventions. Also at Mr. Werner’s request, Dr. Stepanian provided a written

 summary of NexStep’s remote control product and technology.




                                               5
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 6 of 87 PageID #: 6




         22. During their 2007 meetings, Dr. Stepanian disclosed that his technology was

 covered by issued and pending patent applications, which was also stated in the written

 material that Dr. Stepanian provided to Comcast.

         23. Dr. Stepanian followed up in writing with Comcast. Mr. Warga requested that

 Dr. Stepanian provide him with further written materials to present to Comcast Capital. Dr.

 Stepanian provided his presentation materials to Mr. Warga as requested. Comcast eventually

 indicated that it would not work with NexStep because it was purportedly developing its own

 similar technology. Despite NexStep’s best efforts to license its technology to Defendant,

 Defendant declined to take a license to NexStep’s patents.

          DEFENDANT’S INFRINGING PRODUCTS AND TECHNOLOGIES

         24. Defendant, along with Comcast Corp and its wholly owned subsidiaries, acting on

 behalf and for the benefit of Defendant, are making, using, selling, offering for sale, and

 importing into the United States and this District infringing products and services including:

 Internet, video (TV, including X1 TV), voice, and security services. To operate and benefit

 from these services, Defendant makes, uses, sells and offers for sale equipment, including

 modems (including VoIP), gateways/routers, set-top boxes, remote controls, home security

 sensors and video surveillance cameras, smartphone and tablet devices (Android and Apple)

 (referred to collectively as “smartphones), and smartphone apps for controlling and integrating

 these services. Defendant markets and sells these services, equipment and apps under the

 Xfinity brand name (“Xfinity Services”). See https://www.xfinity.com/apps.

         25. Defendant installs and sets up Xfinity Services for customers and provides

 customers with detailed instructions and guidance to ensure that the Xfinity Services function

 and are properly integrated. Defendant also markets, promotes and instructs customers to




                                                6
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 7 of 87 PageID #: 7




 “Bundle” these Xfinity Services. Defendant provides special discounts and incentives when

 customers “Bundle” TV, Internet, Home Security and Voice services:




https://www.xfinity.com/learn/bundles/quad-play.

         26. Defendant’s Xfinity Services are subject to various terms of use and other

 contractual restrictions which restrict customers from modifying hardware and software in a

 manner that is not approved by Defendant. Customers must agree to allow Defendant to enter

 their property “at which the Service(s) and/or Xfinity Equipment will be provided (the

 ‘Premises’) at reasonable times, for purposes of installing, configuring, maintaining,

 inspecting, upgrading, replacing and removing the Service(s) and/or Xfinity Equipment used to

 receive any of the Service(s).”

 https://www.xfinity.com/Corporate/Customers/Policies/SubscriberAgreement.

         27. Defendant also requires all of its customers to agree to allow Defendant to modify

 their own equipment (i.e., hardware and software not obtained from Defendant). In particular,

 Defendant’s terms of service state the following:

         “Customer Equipment” means software, hardware or services that you choose to use in
         connection with the Service(s) and that is not provided or leased by us or our agent.
         Notwithstanding the last sentence, any equipment purchased by you from us (or our
         agent) and under an express sale agreement shall constitute “Customer Equipment”.


                                                7
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 8 of 87 PageID #: 8




         You agree to allow us and our agents the rights to insert CableCARDs and other
         hardware in the Customer Equipment, send software and/or “downloads” to the
         Customer Equipment and install, configure, maintain, inspect and upgrade the
         Customer Equipment. You warrant you are either the owner of the Customer
         Equipment or that you have the authority to give us access to the Customer
         Equipment. If you are not the owner of the Customer Equipment, you are responsible
         for obtaining any necessary approval from the owner to allow us and our agents access
         to the Customer Equipment to perform the activities described in this paragraph.

https://www.xfinity.com/Corporate/Customers/Policies/SubscriberAgreement (emphasis added).

         28. Further, Defendant exercises and retains control over all Xfinity Services

 including equipment such as hardware and software used to provide Xfinity Services,

 prohibiting customers from tampering with, altering, modifying or impacting Xfinity Services.

 Id.

                                         Xfinity Internet

         29. Defendant makes, uses, and sells Internet services to customer. Defendant also

 sells and leases equipment which it installs and instructs customers on how to install, including

 the xFi Gateway, modems (with VoIP), and xFi pods (Wi-Fi range extenders), and Xfinity

 cameras (with recording capability).

                                        Xfinity Video (TV)

         30. Defendant offers video (TV) services including its X1 TV services which provide

 customers with live, video-on-demand (VoD), and streaming services. The X1 video (TV)

 service provides customers with voice-activated features for controlling TV and integrating

 other Xfinity Services, including Internet, Home Security and Voice:




                                                8
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 9 of 87 PageID #: 9




https://www.xfinity.com/learn/digital-cable-tv/x1/equipment.

          31. Using Defendant’s Xfinity apps, Defendant’s video (TV) service provides various

 features that allow customers to stream video (TV) services at home or on the go, including

 shows that have been previously recorded (DVR on the go):




                                               9
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 10 of 87 PageID #: 10




 https://www.xfinity.com/learn/digital-cable-tv/x1.

           32. Defendant installs and instructs customers on how to install the necessary

  equipment to use its video (TV) services including the Xfinity X1 set-top boxes, the XR15 and

  XR11 remote control devices, smartphones (Android and Apple) and apps, including Xfinity

  My Account, Stream, TV Remote, Home, Connect, xFi, and Authenticator.

                                          Xfinity Voice

           33. Defendant provides Xfinity Voice (home telephone) services. Defendant installs

  and instructs customers on how to install the necessary equipment including wireless gateways

  and modems with VoIP capability. Defendant leases and sells this equipment to customers:




                                                10
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 11 of 87 PageID #: 11




  https://www.xfinity.com/learn/home-phone-services/equipment.

          34. Using Xfinity’s Connect app, Defendant provides customers with the ability to

  control and integrate Defendant’s Voice service with a smartphone.

                                         Xfinity Home

          35. Defendant’s Xfinity Home service provides home security systems and includes

  the Xfinity Home app, simple home control, a touchscreen controller, door/window sensors,

  motion sensor, wireless keypads, Xfinity cameras, smoke detectors, thermostats, outlets/plugs,

  and battery and cellular backup systems. https://www.xfinity.com/learn/xfinity-home-

  security/devices.




                                               11
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 12 of 87 PageID #: 12




          36. Defendant installs and instructs customers on how to install and integrate its

  Home services to work with its other Xfinity Services, including, Internet, Video (TV), and

  Voice services (e.g., controlling video cameras through Defendant’s Home app or Defendant’s

  set-top boxes, XR15/XR11 remote control device and gateways):




 https://www.xfinity.com/learn/xfinity-home-security#7c2f5fa2-b787-4a47-a8e9-d11b51b8acb5.

                                        XFINITY APPS

          37. Defendant makes, uses, and provides (sells and offers for sale) various Xfinity

  Apps which Defendant designed, owns and controls. Defendant encourages, directs and

  instructs its customers to use the Xfinity Apps to control and use Defendant’s Internet, video

  (TV), voice, and Home services. https://www.xfinity.com/apps.




                                                12
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 13 of 87 PageID #: 13




           38. Defendant’s My Account App provides the following functions and features, and

  has been downloaded onto millions of devices:




 https://play.google.com/store/apps/details?id=com.comcast.cvs.android.

          39.   Defendant’s Stream App provides the following functions and features, and has

  been downloaded onto millions of devices:




                                               13
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 14 of 87 PageID #: 14




 https://play.google.com/store/apps/details?id=com.xfinity.cloudtvr&referrer=utm_source%3Dot
 her_xfinity_web.

          40. Defendant’s xFi App provides the following functions and features, and has been

  downloaded onto millions of devices:




                                             14
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 15 of 87 PageID #: 15




 https://play.google.com/store/apps/details?id=com.xfinity.digitalhome.

           41. Defendant’s Home App provides the following functions and features, and has

  been downloaded onto millions of devices:




 https://play.google.com/store/apps/details?id=com.comcast.




                                               15
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 16 of 87 PageID #: 16




           42. Defendant’s Connect App provides the following functions and features, and has

  been downloaded onto millions of devices:




 https://play.google.com/store/apps/details?id=net.comcast.ottclient.

           43. Defendant’s TV Remote App provides the following functions and features, and

  has been downloaded onto millions of devices:




                                                16
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 17 of 87 PageID #: 17




 https://play.google.com/store/apps/details?id=com.xfinity.tv.

           44. Defendant’s Authenticator App provides the following functions and features:




 https://play.google.com/store/apps/details?id=com.comcast.xfinityauthenticator.

          DEFENDANT’S WILLFUL INFRINGEMENT OF NEXSTEP PATENTS

          45.   Defendant has infringed and continues to infringe, the ‘130,‘753, ‘669, ‘710,

  ‘009, ‘132, ‘802, ‘964, and ‘697 Patents (collectively, the “Asserted Patents”) in this Judicial



                                                 17
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 18 of 87 PageID #: 18




  District and elsewhere in the United States by making, using, importing, selling, and offering

  for sale the Defendant’s Xfinity Services: Internet, video(TV), voice, home, and mobile

  (collectively, the “Accused Products”).

          46. In addition to directly infringing the Asserted Patents under 35 U.S.C. § 271(a),

  either literally, under the doctrine of equivalents, or both, Defendant indirectly infringes the

  Asserted Patents by instructing, directing, and requiring others, including its customers,

  purchasers, users, and developers, to combine or perform all or some of the steps of the method

  claims, either literally or under the doctrine of equivalents.


                                             COUNT I
              (Direct Infringement of the ‘802 Patent pursuant to 35 U.S.C. § 271(a))

          47. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          48. Defendant infringes at least Claim 1 of the ‘802 Patent in violation of 35 U.S.C.

  § 271(a).

         49.     Defendant’s infringement is based upon literal infringement or, in the

  alternative, infringement under the doctrine of equivalents.

          50. Defendant’s acts of making, using, importing, selling, and offering for sale

  infringing products and services were without the permission, consent, authorization, or license

  of NexStep.

          51. Defendant’s infringement includes, the manufacture, use, sale, importation and

  offer for sale of Defendant’s Xfinity Services, including equipment to make and use the Xfinity

  Services (collectively, the “’802 Accused Products”).

          52. The ‘802 Accused Products infringe the ‘802 Patent because Defendant makes,

  uses, and sells systems with a remote control device with audio inputs (e.g., a microphone),


                                                  18
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 19 of 87 PageID #: 19




  including navigation controls, audio processors, and Bluetooth communications, hardware

  stack running on the hardware resources for exchanging packets with set-top boxes and

  gateways, and a hardware stack for exchanging packets with a signal source.

           53. To the extent the ‘802 Accused Products include hardware or software owned by

  third parties, the ‘802 Accused Products still infringe the ‘802 Patent because Defendant is

  vicariously liable for the manufacture and use of the patented system by controlling the entire

  system and deriving a benefit from the use of every element of the entire system. Similarly, to

  the extent Defendant’s third parties (e.g., customers) form the ‘802 Accused Products or use

  their own equipment to form the ‘802 Accused Products, Defendant still infringes the ‘802

  Patent because third parties’ beneficial use of the ‘802 Accused Products is conditioned on

  combining the components in an infringing manner.

           54. Defendant sells smartphones, software, and other equipment with instructions and

  users guides, to use its Xfinity Services, including Xfinity Apps.

  https://www.xfinity.com/mobile/shop?category=device.

           55. The ‘802 Accused Products, including XR11, X15, and Xfinity Apps such as TV

  Remote, Stream, Connect, xFi, and Home apps, infringe the ‘802 Patent because they provide

  systems and methods that allow customers to control set-top boxes, DVRs, VoD, and to

  operate home security devices, among other features provided by Xfinity Apps described

  above.

           56. The XR11/XR15 remote controls and smartphone (e.g., Galaxy S9) running

  Xfinity Apps include microphones for receiving audio input and Wi-Fi wireless link

  transceivers for sending/receiving data between the set-top boxes working with gateways and

  Defendant’s Cloud. By pressing it, one can access a plurality of inputs and outputs, including a




                                                19
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 20 of 87 PageID #: 20




  microphone and an audio output transmitted to the set-top boxes. Additionally, the

  XR11/XR15 remote controls and smartphones include a speaker for an audible audio output

  (e.g., shown in the red boxes below for the XR15 and labeled in the Galaxy S9 below).




 https://www.xfinity.com/support/remotes/; Ex. 11, Ex. 17.

           57. The XR11/XR15 remote controls and smartphones (e.g., Galaxy S9) running

  Xfinity Apps include hardware resources (e.g., processor and firmware) coupled to the wireless

  link transceiver, microphone (slaved audio input) and keypad (navigation control) in order to

  function.




                                               20
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 21 of 87 PageID #: 21




 Ex. 18; Ex. 10.

           58. The XR11/XR15 remote controls and smartphones (e.g., Galaxy S9) running

  Xfinity Apps include Bluetooth transmitter/receivers (e.g., using TI’s ZigBee® RF4CE and

  Maruta KM7N07016 Wi-Fi/Bluetooth module) for encoding and sending audio input from the

  microphone. They meet the recited claim language because they have a stack running on the

  hardware resources (e.g., microcontroller) and exchange packets (e.g., using a Bluetooth

  transceiver) with the set-top boxes and gateways working with Defendant’s Cloud for

  transcoding, DRM and packaging data. Ex. 16; Ex. 10.

           59. The XR11/XR15 remote controls and smartphone (e.g., Galaxy S9) running

  Xfinity Apps use the hardware resources (e.g., A/D converters and codecs) coupled to the

  microphone to encode audio/voice into packets and then sends the data to the set-top boxes

           60. The gateways and set-top boxes working with Defendant’s Cloud can transcode

  the audio input into VoIP and then search Defendant’s Cloud for content and perform specific

  commands.




                                               21
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 22 of 87 PageID #: 22




 Ex. 16 at p. 24; https://www.xfinity.com/hub/tv-video/x1-voice-remote-commands-winter-
 olympics.


          61. Defendant’s infringement of the ‘802 Patent injured and is injuring NexStep in an

  amount to be proven at trial, but not less than a reasonable royalty.

          62. Defendant has been long-aware of NexStep’s patented technology, and continues

  its unauthorized infringing activity despite this knowledge. As discussed above, NexStep

  actively and diligently attempted to engage in good faith negotiations with Defendant. After

  being shown NexStep’s patented technology in 2007, including the technology covered in the

  ‘802 Patent, on information and belief, Defendant copied this technology and made no effort to

  avoid infringement when it later launched its Xfinity Internet, video (TV), and voice services

  on or about 2010. Instead, Defendant continued to incorporate NexStep’s technology into

  additional products, such as those identified in this complaint, including remote control devices

  with voice activated controls. All of these actions demonstrate Defendant’s willful, blatant and

  egregious disregard for NexStep’s patent rights.

          63. Despite its knowledge of NexStep’s patented technology and its specific

  knowledge of its own infringement, Defendant continued to sell the Accused Products in

  complete and reckless disregard of NexStep’s patent rights. As such, Defendant acted

  recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘802



                                                 22
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 23 of 87 PageID #: 23




  Patent, justifying an award to NexStep of increased damages under 35 U.S.C. § 284, and

  attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                         COUNT II
          (Indirect Infringement of the ‘802 Patent pursuant to 35 U.S.C. § 271(b))

          64. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          65. As discussed above, Defendant knew about NexStep’s patented technology,

  including the ‘802 Patent, by at least 2007.

         66.   In addition to directly infringing the ‘802 Patent, Defendant knew or was

  willfully blind to the fact that it was inducing infringement of at least Claim 1 the ‘802 Patent

  under 35 U.S.C. § 271(b) by instructing, directing and requiring third parties (e.g., customers)

  to use and combine the components of the system claims of the ‘802 Patent, either literally or

  under the doctrine of equivalents.

         67.   Defendant knowingly and actively aided and abetted the direct infringement of

  the ‘802 Patent by instructing and encouraging its customers and developers to use the ‘802

  Accused Products. Such instructions and encouragement included advising third parties to

  use the ‘802 Accused Products in an infringing manner, providing a mechanism through

  which third parties may infringe the ‘802 Patent, advertising and promoting the use of the

  ‘802 Accused Products in an infringing manner, and distributing guidelines and instructions

  to third parties on how to use the ‘802 Accused Products in an infringing manner.

                                         COUNT III
           (Direct Infringement of the ‘753 Patent pursuant to 35 U.S.C. § 271(a))
          68. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.




                                                 23
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 24 of 87 PageID #: 24




          69. Defendant infringes at least Claim 1 of the ‘753 Patent in violation of 35 U.S.C.

  § 271(a).

         70.    Defendant’s infringement is based upon literal infringement or, in the

  alternative, infringement under the doctrine of equivalents.

          71. Defendant’s acts of making, using, importing, selling, and offering for sale

  infringing products and services were without the permission, consent, authorization, or license

  of NexStep.

          72. Defendant’s infringement includes, the manufacture, use, sale, importation and

  offer for sale of Defendant’s Xfinity Services, including equipment to make and use the Xfinity

  Services (collectively, the “’753 Accused Products”).

          73. The ‘753 Accused Products infringe the ‘753 Patent because Defendant makes,

  uses, and sells systems with a remote control device with audio reproduction, including audio

  inputs and outputs, a microphone, touch screen navigation controls and keyboards, audio

  processors, and Wi-Fi or Bluetooth communications, and include a stack running on the

  hardware resources for exchanging packets with set-top boxes and gateways.

          74. To the extent the ‘753 Accused Products include hardware or software owned by

  third parties, the ‘753 Accused Products still infringe the ‘753 Patent because Defendant is

  vicariously liable for the manufacture and use of the patented system by controlling the entire

  system and deriving a benefit from the use of every element of the entire system. Similarly, to

  the extent Defendant’s third parties (e.g., customers) form the ‘753 Accused Products or use

  their own equipment to form the ‘753 Accused Products, Defendant still infringes the ‘753

  Patent because Defendant conditions the third parties’ beneficial use of the ‘753 Accused




                                                24
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 25 of 87 PageID #: 25




  Products on combining the components in an infringing manner, and because Defendant

  directs, masterminds and controls their use of the ‘753 Accused Products.

           75. Defendant sells smartphones, software, and other equipment with instructions and

  users guides, to use its Xfinity Services, including Xfinity Apps.

  https://www.xfinity.com/mobile/shop?category=device.

           76. The ‘753 Accused Products, including Xfinity Apps such as TV Remote, Stream,

  Connect, xFi, and Home apps, infringe the ‘753 Patent because they provide systems and

  methods that allow customers to control set-top boxes, DVRs, VoD, and operate home security

  devices, among other features provided by Xfinity Apps described above.

           77. Defendant sells a variety of Smartphones, such as the Galaxy S9 which is used as

  a representative example herein. The Galaxy S9 sold by Defendant comprises a radio, which is

  a Qualcomm SDR 845 RF Transceiver shown below in the green box:




 Ex. 10.

           78. The Galaxy S9 sold by Defendant includes a plurality of slaved audio inputs and

  outputs, i.e., a microphone, a transceiver for translating audio data, plurality of antennas as

  shown below:




                                                 25
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 26 of 87 PageID #: 26




 Ex. 11.

           79. Smartphones, such as the Galaxy S9, sold by Defendant running the Xfinity Apps

  use the directional (up, down, left, right) pad on the app for on-screen navigation:




 https://play.google.com/store/apps/details?id=com.xfinity.tv&hl=en_US.

           80. Smartphones sold by Defendant running the Xfinity Apps couples the hardware

  resources with the wireless link transceiver, the slaved audio input and the navigation control.

  The Galaxy S9’s Murata Bluetooth module includes the wireless link transceiver, and the

  microphone that acts as slaved audio input, coupled together with the touchscreen circular ring

  that acts as the navigation control. See Ex. 10.

           81. The Galaxy S9 sold by Defendant running the Xfinity Apps uses Qualcomm SDR

  845 RF Transceiver for transmitting packets. Further, the Murata Bluetooth chipset along with

  Qualcomm microcontroller chipset (i.e., stack), both present on Galaxy S9, run on the remote


                                                 26
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 27 of 87 PageID #: 27




  control motherboard (i.e., hardware resources) and exchange packets with the Bluetooth

  chipset present in the set-top boxes and Wi-Fi receivers in the gateways. Ex. 12.

            82. Smartphones, such as the Galaxy S9, sold by Defendant running the Xfinity Apps

  include a coprocessor, which converts/encodes the audio and is capable of utilizing assisted

  A2DP, to process the audio into a remote control audio format. Assisted A2DP enables

  wireless transmission of audio between two devices (as shown below).




 Ex. 13.
            83. The Galaxy S9 sold by Defendant running the Xfinity Apps sends and receives

  audio packets in the remote control device format from the set-top boxes working with

  gateways and servers. Xfinity TV set-top boxes working with gateways and servers transcode

  input from the slaved audio input from the remote control device format (e.g., transcoding

  input and utilizing Comcast TV Remote and Stream Apps for mobile phones via Defendant’s

  Cloud).

            84. Defendant’s infringement of the ‘753 Patent injured and is injuring NexStep in an

  amount to be proven at trial, but not less than a reasonable royalty.

            85. Defendant has been long-aware of NexStep’s patented technology, and continues

  its unauthorized infringing activity despite this knowledge. As discussed above, NexStep

  actively and diligently attempted to engage in good faith negotiations with Defendant. After

  being shown NexStep’s patented technology in 2007, including the technology covered in the

  ‘753 Patent, on information and belief, Defendant copied this technology and made no effort to

  avoid infringement when it later launched its Xfinity Internet, video (TV), and voice services


                                                 27
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 28 of 87 PageID #: 28




  on or about 2010. Instead, Defendant continued to incorporate NexStep’s technology into

  additional products, such as those identified in this complaint, including remote control devices

  with voice activated controls. All of these actions demonstrate Defendant’s willful, blatant and

  egregious disregard for NexStep’s patent rights.

          86. Despite its knowledge of NexStep’s patented technology and its specific

  knowledge of its own infringement, Defendant continued to sell the Accused Products in

  complete and reckless disregard of NexStep’s patent rights. As such, Defendant acted

  recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘753

  Patent, justifying an award to NexStep of increased damages under 35 U.S.C. § 284, and

  attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                         COUNT IV
          (Indirect Infringement of the ‘753 Patent pursuant to 35 U.S.C. § 271(b))

         87.   NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          88. As discussed above, Defendant knew about NexStep’s patented technology,

  including the ‘753 Patent, by at least 2007.

         89.   In addition to directly infringing the ‘753 Patent, Defendant knew or was

  willfully blind to the fact that it was inducing infringement of at least Claim 1 the ‘753 Patent

  under 35 U.S.C. § 271(b) by instructing, directing and requiring third parties (e.g.,

  customers) to use and combine the components of the system claims of the ‘753 Patent, either

  literally or under the doctrine of equivalents.

         90.   Defendant knowingly and actively aided and abetted the direct infringement of

  the ‘753 Patent by instructing and encouraging its customers and developers to use the ‘753

  Accused Products. Such instructions and encouragement included advising third parties to



                                                    28
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 29 of 87 PageID #: 29




  use the ‘753 Accused Products in an infringing manner, providing a mechanism through

  which third parties may infringe the ‘753 Patent, advertising and promoting the use of the

  ‘753 Accused Products in an infringing manner, and distributing guidelines and instructions

  to third parties on how to use the ‘753 Accused Products in an infringing manner.

                                         COUNT V
           (Direct Infringement of the ‘669 Patent pursuant to 35 U.S.C. § 271(a))
         91.   NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

         92.   Defendant has infringed and continues to infringe at least Claim 27 of the ‘669

  Patent in violation of 35 U.S.C. § 271(a).

         93.   Xfinity TV set-top boxes working with servers transcode input from the slaved

  audio input to VoIP from the remote control device format (e.g., transcoding input and

  utilizing Comcast TV Remote and Stream Apps for mobile phones via servers).

         94.   Defendant’s infringement is based upon literal infringement or, in the

  alternative, infringement under the doctrine of equivalents.

         95.   Defendant’s acts of making, using, importing, selling, and offering for sale

  infringing products and services have been without the permission, consent, authorization or

  license of NexStep.

         96.   Defendant’s infringement includes the manufacture, use, sale, importation and

  offer for sale of Defendant’s Xfinity Services, including equipment to make and use the

  Xfinity Services (collectively, the “’669 Accused Products”).

         97.   The ‘669 Accused Products infringe the ‘669 Patent because Defendant makes,

  uses, and sells remote controls with at least, the following features: audio inputs and outputs,

  including DRM logic, a microphone, a touch screen with navigation controls and keyboards,



                                                 29
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 30 of 87 PageID #: 30




  audio processors, Wi-Fi and Bluetooth communications, a stack running on the hardware

  resources for exchanging packets with set-top boxes and VoIP enabled gateways.

           98. To the extent the ‘669 Accused Products include hardware or software owned by

  third parties, the ‘669 Accused Products still infringe the ‘669 Patent because Defendant is

  vicariously liable for the manufacture and use of the patented system by controlling the entire

  system and deriving a benefit from the use of every element of the entire system. Similarly, to

  the extent Defendant’s third parties (e.g., customers) form the ‘669 Accused Products or use

  their own equipment to form the ‘669 Accused Products, Defendant still infringes the ‘669

  Patent because Defendant conditions the third parties’ beneficial use of the ‘669 Accused

  Products on combining the components in an infringing manner, and because Defendant

  directs, masterminds and controls their use of the ‘669 Accused Products.

           99. Defendant sells smartphones, software, and other equipment with instructions and

  users guides, to use its Xfinity Services, including Xfinity Apps.

  https://www.xfinity.com/mobile/shop?category=device.

           100. The ‘669 Accused Products, including Xfinity Apps such as TV Remote, Stream,

  Connect, xFi, and Home apps, infringe the ‘669 Patent because they provide systems and

  methods that allow customers to control set-top boxes, DVRs, VoD, and operate home security

  devices, among other features provided by Xfinity Apps described above.

           101. Smartphones sold by Defendant running the Xfinity Apps (e.g., iPhone XR) are

  remote control devices that include a button with an image/icon of a microphone. When the

  Microphone button is pressed, it controls the built-in microphone to accept voice (i.e., audio)

  input.




                                                30
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 31 of 87 PageID #: 31




 https://itunes.apple.com/us/app/xfinity-tv-remote/id401629893?mt=8.

            102. Smartphones, such as the iPhone XR, sold by Defendant and running the Xfinity

  Apps have Wi-Fi and Bluetooth wireless link transceivers, include cameras, microphones and

  speakers as shown below




  Ex. 14.




                                               31
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 32 of 87 PageID #: 32




          103. Smartphones, such as the iPhone XR, sold by Defendant and running the Xfinity

  Apps include audio codecs (light blue box) for processing the audio inputs and outputs and

  provides a touchscreen display for navigating and controlling the device:




 Ex. 14
          104. Smartphones, such as the iPhone XR, sold by Defendant and running the Xfinity

  Apps include hardware resources coupled between the wireless link transceiver, including a

  Bluetooth wireless transceiver for connecting wireless headphones, and the DRM port, slaved

  audio input (streaming music/video and microphone), and navigation controls (e.g., touch

  screen processor). A smartphone has an AAC DRM compliant audio codec, amplifier, and

  Bluetooth processor.




                                               32
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 33 of 87 PageID #: 33




 Ex. 15.
           105. Smartphones, such as the iPhone XR, sold by Defendant and running the Xfinity

  Apps include a stack running on the hardware resources to exchange packets between audio

  processors and main processors and set-top boxes/DVRs (e.g., where the main processor or set-

  top boxes/gateways can perform functions of a master device via a stack, such as Wi-Fi and

  Bluetooth protocol stacks or network stacks, for implementing communication protocols

  between the set-top boxes and gateways and the remote controls) running on the hardware

  resources. A smartphone using the Xfinity Apps can stream a customer’s DVR recordings to a

  smartphone:




                                              33
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 34 of 87 PageID #: 34




 https://www.xfinity.com/support/articles/xfinity-tv-website-live-tv-and-dvr-streaming.

            106. Smartphones, such as the iPhone XR, sold by Defendant and running the Xfinity

  Apps depend on the set-top boxes/gateways to transcode audio streams from one or more

  media servers into a remote control format such as Bluetooth or Wi-Fi.

            107. Smartphones sold by Defendant and running the Xfinity Apps include decoder

  logic coupled to the stack to receive the packets processed by the master device, and adapted to

  decode the remote control device format into signals to drive the slaved output. The Bluetooth

  and Wi-Fi stream is decoded and then the Xfinity App further converts the audio stream into

  signals to drive the slaved audio output (which may be speakers or may be reconverted for

  transmission to Bluetooth compatible speakers). The coprocessor, which converts and encodes

  audio, and is capable of utilizing assisted A2DP, can process the audio into a remote control

  audio format. Assisted A2DP enables wireless transmission of audio between two devices.

  The audio input is then converted into a remote-control audio format that can be processed by

  the Xfinity set-top boxes/gateways and Xfinity Defendant’s Cloud.

            108. Smartphones sold by Defendant running the Xfinity Apps include navigation

  controls built into the App such as directional arrows and select/enter buttons (as shown

  below):




                                                34
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 35 of 87 PageID #: 35




 https://www.xfinity.com/support/articles/setting-up-the-cable-tv-app.

           109. Smartphones, such as the iPhone XR, sold by Defendant and running the Xfinity

  Apps use the set-top boxes/gateways to respond to the control signals to change the audio

  stream delivered in the packets and to direct the audio packets sent by the remote control for

  appropriate processing on the master device, including transcoding input from and output to

  the slaved microphone and audio output between VoIP and the remote control device format.




 https://www.xfinity.com/support/articles/setting-up-the-cable-tv-app.

           110. Defendant’s infringement of the ‘669 Patent injured and is injuring NexStep in an

  amount to be proven at trial, but not less than a reasonable royalty.

           111. Defendant has been long-aware of NexStep’s patented technology, and continues

  its unauthorized infringing activity despite this knowledge. As discussed above, NexStep

  actively and diligently attempted to engage in good faith negotiations with Defendant. After

  being shown NexStep’s patented technology in 2007, including the technology covered in the

  ‘669 Patent, on information and belief, Defendant copied this technology and made no effort to



                                                 35
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 36 of 87 PageID #: 36




  avoid infringement when it later launched its Xfinity Internet, video (TV), and voice services

  on or about 2010. Instead, Defendant continued to incorporate NexStep’s technology into

  additional products, such as those identified in this complaint, including remote control devices

  with voice activated controls. All of these actions demonstrate Defendant’s willful, blatant and

  egregious disregard for NexStep’s patent rights.

          112. Despite its knowledge of NexStep’s patented technology and its specific

  knowledge of its own infringement, Defendant continued to sell the Accused Products in

  complete and reckless disregard of NexStep’s patent rights. As such, Defendant acted

  recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘669

  Patent, justifying an award to NexStep of increased damages under 35 U.S.C. § 284, and

  attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                         COUNT VI
          (Indirect Infringement of the ‘669 Patent pursuant to 35 U.S.C. § 271(b))
         113. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          114. As discussed above, Defendant knew about NexStep’s patented technology,

  including the ‘669 Patent, by at least 2007.

         115. In addition to directly infringing the ‘669 Patent, Defendant knew or was

  willfully blind to the fact that it was inducing infringement of at least Claim 27 of the ‘669

  Patent under 35 U.S.C. § 271(b) by instructing, directing and requiring its customers to

  perform the steps of the method claims of the ‘669 Patent, either literally or under the

  doctrine of equivalents.

          116. Defendant knowingly and actively aided and abetted the direct infringement of

  the ‘669 Patent by instructing and encouraging its customers and developers to use the ‘669



                                                 36
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 37 of 87 PageID #: 37




  Accused Products. Such instructions and encouragement included advising third parties to use

  the ‘669 Accused Products in an infringing manner, providing a mechanism through which

  third parties may infringe the ‘669 Patent, advertising and promoting the use of the ‘669

  Accused Products in an infringing manner, and distributing guidelines and instructions to third

  parties on how to use the ‘669 Accused Products in an infringing manner.

                                           COUNT VII
              (Direct Infringement of the ‘710 Patent pursuant to 35 U.S.C. § 271(a))

          117. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          118. Defendant infringes at least Claim 7 of the ‘710 Patent in violation of 35 U.S.C.

  § 271(a).

         119. Defendant’s infringement is based upon literal infringement or, in the

  alternative, infringement under the doctrine of equivalents.

          120. Defendant’s acts of making, using, importing, selling, and offering for sale

  infringing products and services were without the permission, consent, authorization, or license

  of NexStep.

          121. Defendant’s infringement includes, the manufacture, use, sale, importation and

  offer for sale of Defendant’s Xfinity Services, including equipment to make and use the Xfinity

  Services (collectively, the “’710 Accused Products”).

          122. The ‘710 Accused Products infringe the ‘710 Patent because Defendant makes,

  uses, and sells systems with remote control devices with audio reproduction, including audio

  inputs and outputs, a microphone, touch screen navigation controls and keyboards, audio

  processors, and Wi-Fi and Bluetooth communications, including a hardware stack running on




                                                37
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 38 of 87 PageID #: 38




  the hardware resources for exchanging and decoding packets with VoIP enabled set-top boxes

  and gateways.

          123. To the extent the ‘710 Accused Products include hardware or software owned by

  third parties, the ‘710 Accused Products still infringe the ‘710 Patent because Defendant is

  vicariously liable for the manufacture and use of the patented system by controlling the entire

  system and deriving a benefit from the use of every element of the entire system. Similarly, to

  the extent Defendant’s third parties (e.g., customers) form the ‘710 Accused Products or use

  their own equipment to form the ‘710 Accused Products, Defendant still infringes the ‘710

  Patent because third parties’ beneficial use of the ‘710 Accused Products is conditioned on

  combining the components in an infringing manner.

          124. Defendant sells smartphones, software, and other equipment with instructions and

  users guides, to use its Xfinity Services, including Xfinity Apps.

  https://www.xfinity.com/mobile/shop?category=device.

          125. The ‘710 Accused Products, including Xfinity Apps such as TV Remote, Stream,

  Connect, xFi, and Home apps, infringe the ‘710 Patent because they provide systems and

  methods that allow customers to control set-top boxes, DVRs, VoD, and operate home security

  devices, among other features provided by Xfinity Apps described above.

          126.The smartphones sold by Defendant running Xfinity Apps (e.g., iPhone XR)

  include a Wi-Fi and Bluetooth wireless link transceiver for sending and receiving data

  with gateways and set-top boxes working with Defendant’s Cloud.

          127. The smartphones sold by Defendant running Xfinity Apps include a slaved audio

  input such as a microphone built into the smartphone (functioning as a remote). The Xfinity

  Apps use the smartphone’s microphone for audio input and voice assist.




                                                38
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 39 of 87 PageID #: 39




 https://itunes.apple.com/us/app/xfinity-tv-remote/id401629893?mt=8.

            128.Smartphones sold by Defendant running Xfinity Apps include navigation

  controls built into the App such as directional arrows and select/enter buttons (as shown

  below):




 https://www.xfinity.com/support/articles/setting-up-the-cable-tv-app.

            129. Smartphones, such as the iPhone XR, sold by Defendant running Xfinity Apps

  include hardware resources coupled between the wireless link transceiver, including a

  Bluetooth wireless transceiver for connecting wireless headphones, and the DRM port, slaved



                                               39
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 40 of 87 PageID #: 40




  audio input (streaming music/video and microphone), and navigation controls (e.g., touch

  screen processor). A smartphone has an audio codec, amplifier, and Bluetooth processor

  (which use digital rights management technology). The iPhone XR uses various audio codec

  (e.g. AAC codec) over Bluetooth and comply with Digital Rights Management (DRM)

  policies. Smartphones also include a touchscreen digitizer.




 Ex. 15.

           130. Smartphones, such as the iPhone XR, sold by Defendant running Xfinity Apps

  include a stack running on the hardware resources to exchange packets between audio

  processors and main processors and set top boxes/DVRs (e.g., where the main processor or set-

  top boxes/gateways can perform functions of a master device) via a stack (e.g., Wi-Fi and

  Bluetooth protocol stack or network stack for implementing communication protocols between

  the set-top boxes working with Defendant’s media servers and remote controls) running on the

  hardware resources. A smartphone using the Xfinity Apps can stream a customer’s DVR




                                               40
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 41 of 87 PageID #: 41




  recordings to his/her smartphone. A stack running on the smartphone (described above)

  exchanges packets with a gateway and set-top boxes working with Defendant’s Cloud.




 Ex. 16.

           131. Smartphones sold by Defendant running Xfinity Apps include encoder logic

  coupled to the stack for encoding/processing audio, such as voice input from a microphone.

  The Xfinity App converts the audio input into a remote-control audio format that can be

  processed by the Xfinity set-top boxes/gateways and Defendant’s Cloud.

  https://itunes.apple.com/us/app/xfinity-tv-remote/id401629893?mt=8.

           132. Smartphones sold by Defendant running Xfinity Apps use the set-top boxes

  working with Comcast media servers to transcode input from the smartphone’s slaved audio

  input to VoIP from the remote control device format. The Xfinity Remote and Stream Apps

  format the audio input from the slaved microphone into a remote control device format sent by

  Wi-Fi to the set-top boxes/gateways. The set-top boxes/gateways transcode this input to VoIP.

  https://www.xfinity.com/support/articles/setting-up-the-cable-tv-app; see also,

  https://www.xfinity.com/support/articles/eligible-cable-boxes-cable-tv-app.


                                               41
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 42 of 87 PageID #: 42




          133. Defendant’s infringement of the ‘710 Patent injured and is injuring NexStep in an

  amount to be proven at trial, but not less than a reasonable royalty.

          134. Defendant has been long-aware of NexStep’s patented technology, and continues

  its unauthorized infringing activity despite this knowledge. As discussed above, NexStep

  actively and diligently attempted to engage in good faith negotiations with Defendant. After

  being shown NexStep’s patented technology in 2007, including the technology covered in the

  ‘710 Patent, on information and belief, Defendant copied this technology and made no effort to

  avoid infringement when it later launched its initial Xfinity Internet, video (TV), and voice

  services on or about 2010. Instead, Defendant continued to incorporate NexStep’s technology

  into additional products, such as those identified in this complaint, including remote control

  devices with voice activated controls. All of these actions demonstrate Defendant’s willful,

  blatant and egregious disregard for NexStep’s patent rights.

          135. Despite its knowledge of NexStep’s patented technology and its specific

  knowledge of its own infringement, Defendant continued to sell the Accused Products in

  complete and reckless disregard of NexStep’s patent rights. As such, Defendant acted

  recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘710

  Patent, justifying an award to NexStep of increased damages under 35 U.S.C. § 284, and

  attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                        COUNT VIII
          (Indirect Infringement of the ‘710 Patent pursuant to 35 U.S.C. § 271(b))

          136. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          137. As discussed above, Defendant knew about NexStep’s patented technology,

  including the ‘710 Patent, by at least 2007.



                                                 42
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 43 of 87 PageID #: 43




         138. In addition to directly infringing the ‘710 Patent, Defendant knew or was

  willfully blind to the fact that it was inducing infringement of at least Claim 7 the ‘710 Patent

  under 35 U.S.C. § 271(b) by instructing, directing and requiring third parties (e.g., customers)

  to use and combine the components of the system claims of the ‘710 Patent, either literally or

  under the doctrine of equivalents.

         139. Defendant knowingly and actively aided and abetted the direct infringement of

  the ‘710 Patent by instructing and encouraging its customers and developers to use the ‘710

  Accused Products. Such instructions and encouragement included advising third parties to

  use the ‘710 Accused Products in an infringing manner, providing a mechanism through

  which third parties may infringe the ‘710 Patent, advertising and promoting the use of the

  ‘710 Accused Products in an infringing manner, and distributing guidelines and instructions

  to third parties on how to use the ‘710 Accused Products in an infringing manner.

                                            COUNT IX
              (Direct Infringement of the ‘009 Patent pursuant to 35 U.S.C. § 271(a))

          140. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          141. Defendant infringes at least Claim 1 of the ‘009 Patent in violation of 35 U.S.C.

  § 271(a).

         142. Defendant’s infringement is based upon literal infringement or, in the

  alternative, infringement under the doctrine of equivalents.

          143. Defendant’s acts of making, using, importing, selling, and offering for sale

  infringing products and services were without the permission, consent, authorization, or license

  of NexStep.




                                                 43
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 44 of 87 PageID #: 44




            144. Defendant’s infringement includes, the manufacture, use, sale, importation and

  offer for sale of Defendant’s Xfinity Services, including equipment to make and use the Xfinity

  Services (collectively, the “’009 Accused Products”).

            145. The ‘009 Accused Products infringe the ‘009 Patent because Defendant performs

  and makes, uses, and sells systems for customers to perform the patented method of using a

  remote control device to initiate a support session for a consumer concierge device via a single

  action.

            146. To the extent the ‘009 Accused Products include hardware or software owned by

  third parties, the ‘009 Accused Products still infringe the ‘009 Patent because Defendant is

  vicariously liable for the manufacture and use of the patented system by controlling the entire

  system and deriving a benefit from the use of every element of the entire system. Similarly, to

  the extent Defendant’s third parties (e.g., customers) form the ‘009 Accused Products or use

  their own equipment to form the ‘009 Accused Products, including performance of one or more

  patented steps, Defendant still infringes the ‘009 Patent because third parties’ beneficial use of

  the ‘009 Accused Products is conditioned on combining the components and performing one or

  more steps of the methods in an infringing manner as established by Defendant.

            147. The ‘009 Accused Products, including Xfinity Apps such as My Account,

  Connect, xFi, and Authenticator among other features found in Xfinity Apps described above

  infringe the ‘009 Patent.

            148. Defendant sells smartphones, software, and other equipment with instructions and

  users guides, to use its Xfinity Services, including Xfinity Apps.

  https://www.xfinity.com/mobile/shop?category=device.




                                                 44
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 45 of 87 PageID #: 45




          149. The ‘009 Accused Products, including Xfinity Apps such as My Account,

  Connect, xFi, and Authenticator, and Home apps, infringe the ‘009 Patent because they provide

  systems and methods that allow customers to control set-top boxes, DVRs, VoD, and operate

  home security devices, among other features provided by Xfinity Apps described above.

          150. Smartphones sold by Defendant running the Xfinity Apps such as My Account

  App provides Defendant’s customers a method to access their accounts, pay their bills,

  troubleshoot hardware and software issues, contact Comcast, schedule service visits or

  customer support calls.




 https://www.youtube.com/watch?v=WdaMJy1nSQw.

          151. The Xfinity My Account App can be accessed through mobile phones (e.g., using

  cellular and Wi-Fi transmission), on the Internet or through the Xfinity X1 set top boxes. It

  can be downloaded from the Apple or iTunes app stores.




                                                45
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 46 of 87 PageID #: 46




 https://www.xfinity.com/support/articles/using-the-my-account-app.


          152. A smartphone device sold by Defendant running the Xfinity Apps acts as a

  concierge device because it allows users to access options and information relating to their

  account, TV, Internet or voice services. Users can tell the app which services or devices are

  having problems. Once a device is selected, the app will allow the user to access

  troubleshooting guides as well as “Common Problems & Solutions” which are customized to

  the consumers’ devices:




                                                46
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 47 of 87 PageID #: 47




 https://www.xfinity.com/support/articles/my-account-app-mobile-sign-in;
 https://www.xfinity.com/support/articles/my-account-app-voice-mobile-troubleshooting.


           153. A smartphone device sold by Defendant running the Xfinity Apps can, with a

  single click on the smartphone, communicate with the Xfinity X1 set top boxes working with

  Defendant’s Cloud, and provide the user with support relating to their individual products and

  services.




 Ex. 16.




                                               47
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 48 of 87 PageID #: 48




           154. A smartphone device sold by Defendant running the Xfinity Apps can be used to

  choose which device is in need of service or repair and can communicate with the home

  gateways (e.g., xFi Wireless Gateway and Defendant’s Cloud) via the My Account App.




 https://customer.xfinity.com/#/devices.


           155. A smartphone device sold by Defendant running the Xfinity Apps can, based on

  the device selected by the user and the buffered data collected from same, use the My Account

  App with one click to have the app pull information, guides, and automated troubleshooting

  steps relating to that device with one click.

           156. A smartphone device sold by Defendant running the Xfinity Apps can select a

  device and cause the home gateways (e.g., xFi Wireless Gateway and Defendant’s Cloud) to

  initiate a support session which can take the form of step-by-step tutorials, diagnostics or

  scheduling of a call with a live service representative. The app launches an automated protocol

  regarding how to fix certain issues with that specific product or services.

           157. If the automated support protocol does not resolve the user’s issues, he or she may

  schedule a call with a customer support representative at a time of the user’s choosing,

  allowing the user to avoid automated attendants or interactive voice recognition systems:


                                                  48
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 49 of 87 PageID #: 49




 https://www.xfinity.com/support/articles/my-account-app-internet-mobile-troubleshooting;
 https://www.youtube.com/watch?v=WdaMJy1nSQw.

          158. Defendant’s infringement of the ‘009 Patent injured and is injuring NexStep in an

  amount to be proven at trial, but not less than a reasonable royalty.

          159. Defendant has been long-aware of NexStep’s patented technology, and continues

  its unauthorized infringing activity despite this knowledge. As discussed above, NexStep

  actively and diligently attempted to engage in good faith negotiations with Defendant. After

  being shown NexStep’s patented technology in 2007, including the technology covered in the

  ‘009 Patent, on information and belief, Defendant copied this technology and made no effort to

  avoid infringement when they later launched its initial Xfinity Internet, video (TV), and voice

  services on or about 2010. Instead, Defendant continued to incorporate NexStep’s technology

  into additional products, such as those identified in this complaint, including remote control

  devices with voice activated controls. All of these actions demonstrate Defendant’s willful,

  blatant and egregious disregard for NexStep’s patent rights.

          160. Despite its knowledge of NexStep’s patented technology and its specific

  knowledge of its own infringement, Defendant continued to sell the Accused Products in



                                                 49
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 50 of 87 PageID #: 50




  complete and reckless disregard of NexStep’s patent rights. As such, Defendant acted

  recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘009

  Patent, justifying an award to NexStep of increased damages under 35 U.S.C. § 284, and

  attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                          COUNT X
          (Indirect Infringement of the ‘009 Patent pursuant to 35 U.S.C. § 271(b))

          161. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          162. As discussed above, Defendant knew about NexStep’s patented technology,

  including the ‘009 Patent, by at least 2007.

         163. In addition to directly infringing the ‘009 Patent, Defendant knew or was

  willfully blind to the fact that it was inducing infringement of at least Claim 1 the ‘009 Patent

  under 35 U.S.C. § 271(b) by instructing, directing and requiring third parties (e.g., customers)

  to use, combine the components of the system claims and perform the steps of the method

  claims of the ‘009 Patent, either literally or under the doctrine of equivalents.

          164. Defendant knowingly and actively aided and abetted the direct infringement of

  the ‘009 Patent by instructing and encouraging its customers and developers to use the ‘009

  Accused Products. Such instructions and encouragement included advising third parties to

  use the ‘009 Accused Products in an infringing manner, providing a mechanism through

  which third parties may infringe the ‘009 Patent, advertising and promoting the use of the

  ‘009 Accused Products in an infringing manner, and distributing guidelines and instructions

  to third parties on how to use the ‘009 Accused Products in an infringing manner.




                                                 50
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 51 of 87 PageID #: 51




                                            COUNT XI
              (Direct Infringement of the ‘132 Patent pursuant to 35 U.S.C. § 271(a))

          165. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          166. Defendant infringes at least Claim 7 of the ‘132 Patent in violation of 35 U.S.C.

  § 271(a).

         167. Defendant’s infringement is based upon literal infringement or, in the

  alternative, infringement under the doctrine of equivalents.

          168. Defendant’s acts of making, using, importing, selling, and offering for sale

  infringing products and services were without the permission, consent, authorization, or license

  of NexStep.

          169. Defendant’s infringement includes, the manufacture, use, sale, importation and

  offer for sale of Defendant’s Xfinity Services, including equipment to make and use the Xfinity

  Services (collectively, the “132 Accused Products”).

          170. The ‘132 Accused Products infringe the ‘132 Patent because Defendant makes,

  uses and sells systems with a remote control device with audio reproduction, including audio

  inputs and outputs, a microphone, touch screen navigation controls and keyboards, audio

  processors, and Wi-Fi and Bluetooth communications, including a hardware stack running on

  the hardware resources for exchanging and decoding packets with VoIP enabled set-top boxes

  and gateways.

          171. To the extent the ‘132 Accused Products include hardware or software owned by

  third parties, the ‘132 Accused Products still infringe the ‘132 Patent because Defendant is

  vicariously liable for the manufacture and use of the patented system by controlling the entire

  system and deriving a benefit from the use of every element of the entire system. Similarly, to



                                                51
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 52 of 87 PageID #: 52




  the extent Defendant’s third parties (e.g., customers) form the ‘132 Accused Products or use

  their own equipment to form the ‘132 Accused Products, Defendant still infringes the ‘132

  Patent because third parties’ beneficial use of the ‘132 Accused Products is conditioned on

  combining the components in an infringing manner.

             172. Defendant sells smartphones, software, and other equipment with instructions and

  users guides, to use its Xfinity Services, including Xfinity Apps.

  https://www.xfinity.com/mobile/shop?category=device.

             173. The ‘132 Accused Products, including Xfinity Apps such as TV Remote, Stream,

  Connect, xFi, and Home apps, infringe the ‘132 Patent because they provide systems and

  methods that allow customers to control set-top boxes, DVRs, VoD, and operate home security

  devices, among other features provided by Xfinity Apps described above.

             174. The smartphones sold by Defendant and running Xfinity Apps (e.g., Galaxy S9)

  operate as remote controls and can, for example, change channels, browse Xfinity’s VoD and

  TV listings, DVR recordings, operate voice activated searches, and operate home security

  devices.




                                                 52
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 53 of 87 PageID #: 53




 https://play.google.com/store/apps/details?id=com.xfinity.tv&hl=en.

           175. The Galaxy S9 sold by Defendant running Xfinity Apps includes Wi-Fi and

  Bluetooth wireless link RF transceivers. They are used to exchange packets with the Bluetooth

  chipset present in the main set-top boxes working with the gateways




 Ex. 10.

           176. The Galaxy S9 sold by Defendant running Xfinity Apps includes a slaved audio

  input, i.e., a microphone and transceiver for outputting audio data. The controls on the



                                                53
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 54 of 87 PageID #: 54




  touchscreen display are used to trigger various events and functions such navigation/directional

  buttons, play/pause, rewind, menu and select buttons.

           177. The Galaxy S9 sold by Defendant running the Xfinity Apps includes a

  coprocessor, which converts/encodes the audio and is capable of utilizing assisted A2DP. Ex.

  13. The Galaxy S9 sold by Defendant running the Xfinity Apps processes the audio into a

  remote control audio format so it can be processed by the gateways and the set-top boxes

  working with Defendant’s Cloud:




 Ex. 16.
           178. Defendant’s infringement of the ‘132 Patent injured and is injuring NexStep in an

  amount to be proven at trial, but not less than a reasonable royalty.

           179. Defendant has been long-aware of NexStep’s patented technology, and continues

  its unauthorized infringing activity despite this knowledge. As discussed above, NexStep

  actively and diligently attempted to engage in good faith negotiations with Defendant. After

  being shown NexStep’s patented technology in 2007, including the technology covered in the

  ‘132 Patent, on information and belief, Defendant copied this technology and made no effort to

  avoid infringement when it later launched its initial Xfinity Internet, video (TV), and voice

  services on or about 2010. Instead, Defendant continued to incorporate NexStep’s technology

  into additional products, such as those identified in this complaint, including remote control



                                                 54
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 55 of 87 PageID #: 55




  devices with voice activated controls. All of these actions demonstrate Defendant’s willful,

  blatant and egregious disregard for NexStep’s patent rights.

          180. Despite its knowledge of NexStep’s patented technology and its specific

  knowledge of its own infringement, Defendant continued to sell the Accused Products in

  complete and reckless disregard of NexStep’s patent rights. As such, Defendant acted

  recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘132

  Patent, justifying an award to NexStep of increased damages under 35 U.S.C. § 284, and

  attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                         COUNT XII
          (Indirect Infringement of the ‘132 Patent pursuant to 35 U.S.C. § 271(b))

          181. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          182. As discussed above, Defendant knew about NexStep’s patented technology,

  including the ‘132 Patent, by at least 2007.

         183. In addition to directly infringing the ‘132 Patent, Defendant knew or was

  willfully blind to the fact that it was inducing infringement of at least Claim 1 the ‘132 Patent

  under 35 U.S.C. § 271(b) by instructing, directing and requiring third parties (e.g.,

  customers) to use and combine the components of the system claims of the ‘132 Patent, either

  literally or under the doctrine of equivalents.

         184. Defendant knowingly and actively aided and abetted the direct infringement of

  the ‘132 Patent by instructing and encouraging its customers and developers to use the ‘132

  Accused Products. Such instructions and encouragement included advising third parties to

  use the ‘132 Accused Products in an infringing manner, providing a mechanism through

  which third parties may infringe the ‘132 Patent, advertising and promoting the use of the



                                                    55
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 56 of 87 PageID #: 56




  ‘132 Accused Products in an infringing manner, and distributing guidelines and instructions

  to third parties on how to use the ‘132 Accused Products in an infringing manner.


                                           COUNT XIII
              (Direct Infringement of the ‘130 Patent pursuant to 35 U.S.C. § 271(a))
         185. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          186. Defendant infringes at least Claim 10 of the ‘130 Patent in violation of 35 U.S.C.

  § 271(a).

         187. Defendant’s infringement is based upon literal infringement or, in the

  alternative, infringement under the doctrine of equivalents.

          188. Defendant’s acts of making, using, importing, selling, and offering for sale

  infringing products and services were without the permission, consent, authorization, or license

  of NexStep.

          189. Defendant’s infringement includes, the manufacture, use, sale, importation and

  offer for sale of Defendant’s Xfinity Services, including equipment to make and use the Xfinity

  Services (collectively, the “130 Accused Products”).

          190. The ‘130 Accused Products infringe the ‘130 Patent because Defendant makes,

  uses, and sells systems with a remote control device with audio and video reproduction,

  including inputs and outputs, a microphone, touch screen displays with navigation controls,

  keyboards and trigger controls, audio processors, and Wi-Fi and/or Bluetooth communications,

  including a stack running on the hardware resources for exchanging packets with set-top boxes

  with media cards (e.g., instant replay SD card) and VoIP enabled gateways.

          191. To the extent the ‘130 Accused Products include hardware or software owned by

  third parties, the ‘130 Accused Products still infringe the ‘130 Patent because Defendant is


                                                56
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 57 of 87 PageID #: 57




  vicariously liable for the manufacture and use of the patented system by controlling the entire

  system and deriving a benefit from the use of every element of the entire system. Similarly, to

  the extent Defendant’s third parties (e.g., customers) form the ‘130 Accused Products or use

  their own equipment to form the ‘130 Accused Products, Defendant still infringes the ‘130

  Patent because Defendant conditions the beneficial use of the ‘130 Accused Products on

  combining the components in an infringing manner and Defendant directs and controls their

  use of the ‘130 Accused Products.

          192. Defendant sells smartphones, software, and other equipment with instructions and

  users guides, to use its Xfinity Services, including Xfinity Apps.

  https://www.xfinity.com/mobile/shop?category=device.

          193. The ‘130 Accused Products, including Xfinity Apps such as TV Remote, Stream,

  Connect, xFi, and Home apps, infringe the ‘130 Patent because they provide systems and

  methods that allow customers to control set-top boxes, DVRs, VoD, and operate home security

  devices, among other features provided by Xfinity Apps described above.

          194. The smartphone (e.g., Galaxy S9) sold by Defendant comprises a limited range

  radio, which is a Qualcomm SDR 845 RF Transceiver and Murata Wi-Fi/Bluetooth module

  shown below in the green and red box respectively:




                                                57
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 58 of 87 PageID #: 58




 Ex. 10.

           195. The Galaxy S9 sold by Defendant includes a plurality of slaved inputs and

  outputs, e.g., a microphone, a transceiver for translating audio data, speakers, touchscreen

  keyboard and navigation controls, and plurality of antennas as shown below:




 Ex. 11.
           196. The Galaxy S9 sold by Defendant running the Xfinity Apps use the directional

  (up, down, left, right) pad on the app for on-screen navigation:




                                                58
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 59 of 87 PageID #: 59




 https://play.google.com/store/apps/details?id=com.xfinity.tv&hl=en_US

           197. The Galaxy S9 sold by Defendant running the Xfinity Apps couples the hardware

  resources with the wireless link transceiver, the slaved audio input and the navigation control

  to function with VoIP enabled gateways and set-top boxes working with Defendant’s Cloud.

  The Galaxy S9 sold by Defendant running the Xfinity Apps uses Qualcomm SDR 845 RF

  Transceiver and the Murata Bluetooth chipset along with Qualcomm microcontroller chipset,

  both present on Galaxy S9, exchange packets with the Bluetooth chipset present in the set-top

  boxes and Wi-Fi receivers in the VoIP gateways. Ex. 12.

           198. The Galaxy S9 sold by Defendant running the Xfinity Apps coprocessor, which

  converts/encodes the audio and is capable of utilizing assisted A2DP, to process the audio into

  a remote control audio format. Assisted A2DP enables wireless transmission of audio between

  two devices (as shown below).




 Ex, 13.




                                                59
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 60 of 87 PageID #: 60




          199. The set-top boxes include media card readers and network connections to allow

  the Galaxy S9 running Xfinity Apps to play and retrieve digital content available from the set-

  top boxes working with Defendant’s Cloud, including access to VoIP service and video (TV)

  services.

          200. Defendant’s infringement of the ‘130 Patent injured and is injuring NexStep in an

  amount to be proven at trial, but not less than a reasonable royalty.

          201. Defendant has been long-aware of NexStep’s patented technology, and continues

  its unauthorized infringing activity despite this knowledge. As discussed above, NexStep

  actively and diligently attempted to engage in good faith negotiations with Defendant. After

  being shown NexStep’s patented technology in 2007, including the technology covered in the

  ‘130 Patent, on information and belief, Defendant copied this technology and made no effort to

  avoid infringement when it later launched its initial Xfinity Internet, video (TV), and voice

  services on or about 2010. Instead, Defendant continued to incorporate NexStep’s technology

  into additional products, such as those identified in this complaint, including remote control

  devices with voice activated controls. All of these actions demonstrate Defendant’s willful,

  blatant and egregious disregard for NexStep’s patent rights.

          202. Despite its knowledge of NexStep’s patented technology and its specific

  knowledge of its own infringement, Defendant continued to sell the Accused Products in

  complete and reckless disregard of NexStep’s patent rights. As such, Defendant acted

  recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘130

  Patent, justifying an award to NexStep of increased damages under 35 U.S.C. § 284, and

  attorneys’ fees and costs incurred under 35 U.S.C. § 285.




                                                 60
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 61 of 87 PageID #: 61




                                        COUNT XIV
          (Indirect Infringement of the ‘130 Patent pursuant to 35 U.S.C. § 271(b))

         203. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          204. As discussed above, Defendant knew about NexStep’s patented technology,

  including the ‘130 Patent, by at least 2007.

         205. In addition to directly infringing the ‘130 Patent, Defendant knew or was

  willfully blind to the fact that it was inducing infringement of at least Claim 10 of the ‘130

  Patent under 35 U.S.C. § 271(b) by instructing, directing and requiring third parties (e.g.,

  customers) to use and combine the components of the system claims of the ‘130 Patent, either

  literally or under the doctrine of equivalents.

         206. Defendant knowingly and actively aided and abetted the direct infringement of

  the ‘130 Patent by instructing and encouraging its customers and developers to use the ‘130

  Accused Products. Such instructions and encouragement included advising third parties to

  use the ‘130 Accused Products in an infringing manner, providing a mechanism through

  which third parties may infringe the ‘130 Patent, advertising and promoting the use of the

  ‘130 Accused Products in an infringing manner, and distributing guidelines and instructions

  to third parties on how to use the ‘130 Accused Products in an infringing manner.


                                            COUNT XV
              (Direct Infringement of the ‘964 Patent pursuant to 35 U.S.C. § 271(a))

          207. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          208. Defendant infringes at least Claim 11 of the ‘964 Patent in violation of 35 U.S.C.

  § 271(a).



                                                    61
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 62 of 87 PageID #: 62




         209. Defendant’s infringement is based upon literal infringement or, in the

  alternative, infringement under the doctrine of equivalents.

          210. Defendant’s acts of making, using, importing, selling, and offering for sale

  infringing products and services were without the permission, consent, authorization, or license

  of NexStep.

          211. Defendant’s infringement includes, the manufacture, use, sale, importation and

  offer for sale of Defendant’s Xfinity Services, including equipment to make and use the Xfinity

  Services (collectively, the “’964 Accused Products”).

          212. Defendant sells and provides set-top boxes with XR11 or XR15 remote controls.

  Defendant also sells smartphones, software, and other equipment with instructions and users

  guides, to use its Xfinity Services, including Xfinity Apps.

  https://www.xfinity.com/mobile/shop?category=device.

          213. The ‘964 Accused Products infringe the ‘964 Patent because Defendant installs

  Xfinity Apps in non-transitory computer readable medium with instructions to be executed on

  smartphone for onboarding a control device (e.g., remote) and controlled device (e.g., set-top

  boxes, home security devices, etc.), and induce customers to do the same.

          214. To the extent the ‘964 Accused Products include hardware or software owned by

  third parties, the ‘964 Accused Products still infringe the ‘964 Patent because Defendant is

  vicariously liable for the manufacture and use of the patented system by controlling the entire

  system and deriving a benefit from the use of every element of the entire system. Similarly, to

  the extent Defendant’s third parties (e.g., customers) form the ‘964 Accused Products or use

  their own equipment to form the ‘964 Accused Products, including performance of one or more

  patented steps, Defendant still infringes the ‘964 Patent because third parties’ beneficial use of




                                                 62
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 63 of 87 PageID #: 63




  the ‘964 Accused Products is conditioned on combining the components and performing one or

  more steps of the methods in an infringing manner as established by Defendant.

          215. When computer instructions are executed on one or more processors of a

  handheld concierge device (e.g., smartphone) and a control gateway (e.g., xFi Wireless

  Gateway and Defendant’s Cloud), they cause the device to perform the method of on boarding

  both a control device (e.g., TV Remote or smartphone) and a controlled device (e.g., set-top

  boxes working with Comcast media servers, cameras, lights, outlets, and thermostat).

          216. Defendant provides instructions and directs customers on how to setup, activate

  and use the X1 services and Xfinity Apps, including set-top boxes, wireless gateways, and

  home device (e.g., alarms, cameras, lights, locks, and thermostats).




          https://www.youtube.com/watch?v=r2rbXaFX1XM&feature=youtu.be.




          https://www.xfinity.com/support/articles/how-to-install-your-self-install-kit-devices.




                                                63
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 64 of 87 PageID #: 64




 https://www.xfinity.com/support/articles/connecting-works-with-xfinity-home-device.

          217. Xfinity provides instructions for installing and customizing connections to Home

  Devices, including alarm systems.




 https://www.xfinity.com/learn/home-security.




                                                64
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 65 of 87 PageID #: 65




 https://www.xfinity.com/learn/home-security.

           218. Xfinity home devices can be controlled via Wi-Fi and Bluetooth communications

  from a customer’s TV (using the Xfinity TV Remote) or by using the Xfinity App on a

  smartphone.




 https://www.xfinity.com/learn/home-security/features.




                                                65
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 66 of 87 PageID #: 66




 https://www.xfinity.com.

          219. In one example, Xfinity set-top boxes connected to Xfinity networked media

  servers are a controllable device. The Xfinity XR11/XR15 remote is the control device. The

  set-top boxes connected to Xfinity networked media servers and the Xfinity XR11/XR15

  remote are paired to each other. As part of the pairing process, the set-top boxes are

  paired/associated with customers’ accounts using their IDs (e.g., Host ID, Data, and Unit

  Address) and connected to Xfinity media servers. The set-top boxes also send signals with

  their IDs to the TV Remotes using a two way wireless channel as part of the pairing process

  between their set-top boxes and Remotes.




 https://www.youtube.com/watch?v=r2rbXaFX1XM&feature=youtu.be.




                                                66
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 67 of 87 PageID #: 67




  https://www.xfinity.com/support/articles/remote-program-the-xr2-or-xr5-to-aim-anywhere.

          220. In a second example, a home device such as a camera is a controllable device.

  The Xfinity XR11/XR15 remote or smartphone running the Xfinity App is the control device.

  The camera is paired to the XR11/XR15 remote or smartphone running the Xfinity App

  through the wireless gateways. As part of the pairing process, the camera sends a signal with

  its ID to the wireless gateways using a two-way wireless channel which is connected to the set-

  top box and paired Remote. Xfinity explained that Home Devices, such as alarms, can be

  controlled using five different ways:




                                               67
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 68 of 87 PageID #: 68




 https://www.xfinity.com/support/pdfs/articles/xhs_english_welcome_guide_qsg_518.pdf

          221. For example, a camera can pair to a smartphone using an Xfinity wireless

  gateway.




                                              68
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 69 of 87 PageID #: 69




 https://www.xfinity.com/support/articles/pair-install-xcam-home-mobile-app.

             222. The camera sends an enrollment signal that is searched for during the pairing

  process.




  https://www.xfinity.com/support/articles/pair-install-xcam-home-mobile-app.




                                                  69
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 70 of 87 PageID #: 70




           223. The set-top boxes and home devices must be registered/activated with

  Defendant’s Cloud using their device identifiers (e.g., Host ID, Data, and Unit Address) which

  are used by Defendant’s Cloud (including cached databases) to identify the service permitted,

  including controllable functions and corresponding command strings to control the functions of

  the set-top boxes. The set-top boxes can include the X1 or third party set-top boxes may be

  used.




 https://www.xfinity.com/support/articles/what-is-included-in-an-x1-self-install-kit.




 https://www.youtube.com/watch?v=r2rbXaFX1XM&feature=youtu.be.




                                                 70
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 71 of 87 PageID #: 71




 https://www.xfinity.com/support/articles/pair-activate-cablecard.




 https://www.xfinity.com/support/articles/my-account-app-new-set-top-box-or-wireless-gateway.




                                                71
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 72 of 87 PageID #: 72




            224. Once the activation/pairing process for the set-top boxes or home devices (such as

  alarms and cameras) is complete, the set-top boxes and home devices can be named as part of

  the registration process (e.g., Living Room DVR or Front Door camera).




 https: //www.xfinity.com/support/articles/pair-install-xcam-home-mobile-app.

            225. As part of the process, the set-top boxes and home devices (such as alarms and

  cameras) are added to customers’ accounts, which include all related information such as the

  customers’ other registered set-top boxes, wireless gateways, and smartphones.

            226. Xfinity set-top boxes and home devices can be controlled by a TV Remote

  (second control device) once paired.

            227. To complete the pairing process between the set top boxes and TV Remote, the

  TV Remote sends a second enrollment signal (e.g., triggered by entering a 3 digit confirmation

  code) to complete the pairing process. The TV Remote is then paired to the first control

  device.




                                                 72
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 73 of 87 PageID #: 73




 https://www.xfinity.com/support/articles/pair-wireless-tv-box-to-xfinity-in-home-network

           228. In another example, an alarm or camera (first controllable device) can be paired

  with a TV XR11/XR15 remote and set-top boxes (second control device) functioning with

  wireless gateways. Further, the TV XR11/XR15 remote and set-top boxes are paired together

  and the set-top boxes and wireless gateways are paired with each other. All of these devices

  are also associated with the customer’s account in Defendant’s Cloud:




 https://www.xfinity.com/support/articles/pair-wireless-tv-box-to-xfinity-in-home-network




                                                73
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 74 of 87 PageID #: 74




  https://www.xfinity.com/support/articles/pair-wireless-tv-box-to-xfinity-in-home-network

          229. The control devices are registered with Defendant’s Cloud using their device

  identifiers which are compared to a database to determine the type of devices that a customer

  has and their functionality, including control commands that they produce in response to user

  operations. When a customer sets up a new wireless gateway or set-top box the user must both

  (i) register the device and (ii) must select the type of remote that they have:




 https://www.xfinity.com/support/articles/my-account-app-new-set-top-box-or-wireless-gateway




                                                 74
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 75 of 87 PageID #: 75




  https://www.xfinity.com/support/articles/my-account-app-new-set-top-box-or-wireless-
  gateway.

          230. Upon activation, a dedication command is sent to a first controllable device (e.g.,

  set-top boxes and alarms or cameras), handheld concierge device (e.g., the smartphone),

  control gateways, and second control device (e.g., XR11/XR15 remote). This process is

  completed by pairing and registering the various devices with a customer’s account. As a


                                                75
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 76 of 87 PageID #: 76




  result, a customer’s operation of the second control device (e.g., XR11/XR15 remote) is

  dedicated to controlling at least some of the controllable functions of the set-top boxes and

  media server (or other home devices) by causing the command strings to be sent to the first

  controllable device (e.g., set-top boxes and media servers) by the gateways (e.g., wireless

  gateways and Defendant’s Cloud).

           231. The remote (second control device) can control some of the controllable functions

  (change channel) of the set-top boxes and media server (first controllable device) by causing

  the command strings to be sent to the set-top boxes and media server to play back

  streaming/on-demand videos.

           232. Additionally, once a home device (such as a security camera) is paired, a remote

  control or smartphone working with the set-top boxes, gateways and Defendant’s Cloud, can

  be used to control the home device (e.g., turning a security camera on/off or viewing the

  camera stream on a TV or smartphone).

           233. The smartphone (a concierge device) can replicate controls provided by the

  XR11/XR15 remote or home device controller. The smartphone sends the command strings

  through the gateways to operate camera, lights, locks and thermostats.




 https://www.xfinity.com/support/articles/setting-up-the-cable-tv-app



                                                76
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 77 of 87 PageID #: 77




          234. Command strings, such as playing a video-on-demand or a show recorded using a

  networked DVRs, are sent from the XR11/XR15 remote to the set-top boxes and media server

  by the control gateways. Further, a smartphone using the Xfinity Home App can send

  command strings through the control gateways to controllable devices. The smartphone can

  control cameras, lights, and thermostats by wirelessly sending commands through a gateway to

  the home devices.




  https://www.xfinity.com/support/articles/touchscreen-getting-started-unified.

          235. Defendant’s infringement of the ‘964 Patent injured and is injuring NexStep in an

  amount to be proven at trial, but not less than a reasonable royalty.

          236. Defendant has been long-aware of NexStep’s patented technology, and continues

  its unauthorized infringing activity despite this knowledge. As discussed above, NexStep

  actively and diligently attempted to engage in good faith negotiations with Defendant. After

  being shown NexStep’s patented technology in 2007, including the technology covered in the

  ‘964 Patent, on information and belief, Defendant copied this technology and made no effort to


                                                 77
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 78 of 87 PageID #: 78




  avoid infringement when it later launched its initial Xfinity Internet, video (TV), and voice

  services on or about 2010. Instead, Defendant continued to incorporate NexStep’s technology

  into additional products, such as those identified in this complaint, including remote control

  devices with voice activated controls. All of these actions demonstrate Defendant’s willful,

  blatant and egregious disregard for NexStep’s patent rights.

          237. Despite its knowledge of NexStep’s patented technology and its specific

  knowledge of its own infringement, Defendant continued to sell the Accused Products in

  complete and reckless disregard of NexStep’s patent rights. As such, Defendant acted

  recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘964

  Patent, justifying an award to NexStep of increased damages under 35 U.S.C. § 284, and

  attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                        COUNT XVI
          (Indirect Infringement of the ‘964 Patent pursuant to 35 U.S.C. § 271(b))

          238. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          239. As discussed above, Defendant knew about NexStep’s patented technology,

  including the ‘964 Patent, by at least 2007.

         240. In addition to directly infringing the ‘964 Patent, Defendant knew or was

  willfully blind to the fact that it was inducing infringement of at least Claim 11 the ‘964

  Patent under 35 U.S.C. § 271(b) by instructing, directing and requiring third parties (e.g.,

  customers) to use, combine the components of the system claims and perform the steps of the

  method claims of the ‘964 Patent, either literally or under the doctrine of equivalents.

         241. Defendant knowingly and actively aided and abetted the direct infringement of

  the ‘964 Patent by instructing and encouraging its customers and developers to use the ‘964



                                                 78
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 79 of 87 PageID #: 79




  Accused Products. Such instructions and encouragement included advising third parties to

  use the ‘964 Accused Products in an infringing manner, providing a mechanism through

  which third parties may infringe the ‘964 Patent, advertising and promoting the use of the

  ‘964 Accused Products in an infringing manner, and distributing guidelines and instructions

  to third parties on how to use the ‘964 Accused Products in an infringing manner.

                                           COUNT XVII
              (Direct Infringement of the ‘697 Patent pursuant to 35 U.S.C. § 271(a))

         242. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

         243. Defendant infringes at least Claim 11 of the ‘697 Patent in violation of 35 U.S.C.

  § 271(a).

         244. Defendant’s infringement is based upon literal infringement or, in the

  alternative, infringement under the doctrine of equivalents.

         245. Defendant’s acts of making, using, importing, selling, and offering for sale

  infringing products and services were without the permission, consent, authorization, or license

  of NexStep.

         246. Defendant’s infringement includes the manufacture, use, sale, importation and

  offer for sale of Defendant’s Xfinity Services, including equipment to make and use the Xfinity

  Services (collectively, the “’697 Accused Products”).

         247. The ‘697 Accused Products infringe the ‘697 Patent because Defendant provides

  Xfinity Apps installed in persistent memory on smartphones to provide customer support and

  diagnostics and induce customers to do the same.

         248. To the extent the ‘697 Accused Products include hardware or software owned by

  third parties, the ‘697 Accused Products still infringe the ‘697 Patent because Defendant is



                                                79
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 80 of 87 PageID #: 80




  vicariously liable for the manufacture and use of the patented system by controlling the entire

  system and deriving a benefit from the use of every element of the entire system. Similarly, to

  the extent Defendant’s third parties (e.g., customers) form the ‘697 Accused Products or use

  their own equipment to form the ‘697 Accused Products, including performance of one or more

  patented steps, Defendant still infringes the ‘697 Patent because third parties’ beneficial use of

  the ‘697 Accused Products is conditioned on combining the components and performing one or

  more steps of the methods in an infringing manner as established by Defendant.

         249. Defendant sells smartphones, software, and other equipment with instructions and

  users guides, to use its Xfinity Services, including Xfinity Apps.

  https://www.xfinity.com/mobile/shop?category=device.

         250. The ‘697 Accused Products, including Xfinity Apps such as TV Remote, Stream,

  Connect, xFi, and Home apps, infringe the ‘697 Patent because they provide systems and

  methods that allow customers to control set-top boxes, DVRs, VoD, and operate home security

  devices, among other features provided by Xfinity Apps described above.

         251. When computer instructions are executed on one or more processors of a

  handheld concierge device (e.g., smartphone) and control gateways (e.g., xFi Wireless

  Gateway and Defendant’s Cloud), they cause a device (e.g., set-top boxes working with

  Comcast media servers, cameras, lights, outlets and thermostats) to provide diagnostic

  information.

         252. Smartphones sold by Defendant running the Xfinity Apps, such as My Account

  App, provide Defendant’s customers a method to access their accounts, pay their bills,

  troubleshoot hardware and software issues, contact Defendant, and schedule service visits or

  customer support calls.




                                                 80
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 81 of 87 PageID #: 81




 https://www.youtube.com/watch?v=WdaMJy1nSQw.

          253. The Xfinity My Account App can be accessed through mobile phones (e.g., using

  cellular and Wi-Fi communications), on the Internet or through the Xfinity X1 set top boxes. It

  can be downloaded from an app store (Apple iTunes or Google Play) and links can be found on

  Defendant’s web pages, instructions and marketing materials.




                                               81
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 82 of 87 PageID #: 82




 https://www.xfinity.com/support/articles/using-the-my-account-app.

          254. A smartphone device sold by Defendant running the Xfinity Apps acts as a

  concierge device, allowing users to access options/information relating to their account, TV,

  Internet or voice services, users can tell the app which services or devices are having problems.

  Once a device is selected, the app will allow the user to access troubleshooting guides as well

  as “Common Problems & Solutions” which are customized to the consumers’ devices:




 https://www.xfinity.com/support/articles/my-account-app-mobile-sign-in;
 https://www.xfinity.com/support/articles/my-account-app-voice-mobile-troubleshooting.



                                                82
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 83 of 87 PageID #: 83




           255. A smartphone device sold by Defendant running the Xfinity Apps can, with a

  single click on the smartphone, communicate with the Xfinity X1 set top boxes working

  Defendant’s Cloud, and provide users with support relating to their individual products and

  services.




 Ex. 16; https://itunes.apple.com/us/app/xfinity-my-account/id776010987?mt=8.

           256. A smartphone device sold by Defendant running the Xfinity Apps can be used to

  choose which device is in need of service or repair and can communicate with the home

  gateways (e.g., xFi Wireless Gateway and Defendant’s Cloud) via the My Account App.




 https://customer.xfinity.com/#/devices.


                                               83
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 84 of 87 PageID #: 84




          257. Smartphone devices sold by Defendant running the Xfinity Apps (e.g., My

  Account app) provide customers with a system for pulling information, guides, and automated

  troubleshooting steps relating to that device with one click.

          258. A smartphone device sold by Defendant running the Xfinity Apps can select a

  device and cause the home gateways (e.g., xFi Wireless Gateway and Defendant’s Cloud) to

  initiate a support session which can take the form of step-by-step tutorials, diagnostics or

  scheduling of a call with a live service representative. The app launches an automated protocol

  regarding how to fix certain issues with that specific product or service.

          259. If the automated support protocol does not resolve the user’s issues, he or she may

  schedule a call with a customer support representative at a time of the user’s choosing,

  allowing the user to avoid automated attendants or interactive voice recognition systems:




 https://www.xfinity.com/support/articles/my-account-app-internet-mobile-troubleshooting;
 https://www.youtube.com/watch?v=WdaMJy1nSQw.

          260. A smartphone captures a user’s voice and allows for two-way audio while the

  diagnostic information is relayed to Defendant.




                                                 84
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 85 of 87 PageID #: 85




          261. Defendant’s infringement of the ‘697 Patent injured and is injuring NexStep in an

  amount to be proven at trial, but not less than a reasonable royalty.

          262. Defendant has been long-aware of NexStep’s patented technology, and continues

  its unauthorized infringing activity despite this knowledge. As discussed above, NexStep

  actively and diligently attempted to engage in good faith negotiations with Defendant. After

  being shown NexStep’s patented technology in 2007, including the technology covered in the

  ‘697 Patent, on information and belief, Defendant copied this technology and made no effort to

  avoid infringement when it later launched its initial Xfinity Internet, video (TV), and voice

  services on or about 2010. Instead, Defendant continued to incorporate NexStep’s technology

  into additional products, such as those identified in this complaint, including remote control

  devices with voice activated controls. All of these actions demonstrate Defendant’s willful,

  blatant and egregious disregard for NexStep’s patent rights.

          263. Despite its knowledge of NexStep’s patented technology and its specific

  knowledge of its own infringement, Defendant continued to sell the Accused Products in

  complete and reckless disregard of NexStep’s patent rights. As such, Defendant acted

  recklessly, willfully, wantonly, and deliberately engaged in acts of infringement of the ‘697

  Patent, justifying an award to NexStep of increased damages under 35 U.S.C. § 284, and

  attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                       COUNT XVIII
          (Indirect Infringement of the ‘697 Patent pursuant to 35 U.S.C. § 271(b))

          264. NexStep repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

          265. As discussed above, Defendant knew about NexStep’s patented technology,

  including the ‘697 Patent, by at least 2007.



                                                 85
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 86 of 87 PageID #: 86




          266. In addition to directly infringing the ‘697 Patent, Defendant knew or was

  willfully blind to the fact that it was inducing infringement of at least Claim 11 the ‘697

  Patent under 35 U.S.C. § 271(b) by instructing, directing and requiring third parties (e.g.,

  customers) to use, combine the components of the system claims and perform the steps of the

  method claims of the ‘697 Patent, either literally or under the doctrine of equivalents.

          267. Defendant knowingly and actively aided and abetted the direct infringement of

  the ‘697 Patent by instructing and encouraging its customers and developers to use the ‘697

  Accused Products. Such instructions and encouragement included advising third parties to

  use the ‘697 Accused Products in an infringing manner, providing a mechanism through

  which third parties may infringe the ‘697 Patent, advertising and promoting the use of the

  ‘697 Accused Products in an infringing manner, and distributing guidelines and instructions

  to third parties on how to use the ‘697 Accused Products in an infringing manner.

                                     PRAYER FOR RELIEF

        WHEREFORE, NexStep prays for judgment and relief as follows:

        A.      an entry of judgment holding that Defendant infringed, is infringing, induced,

 and is inducing infringement of the Asserted Patents;

        B.      a preliminary and permanent injunction against Defendant and its officers,

 employees, agents, servants, attorneys, instrumentalities, and those in privity with them, from

 infringing and inducing infringement of the Asserted Patents, and for all further and proper

 injunctive relief pursuant to 35 U.S.C. § 283;

        C.      an award to NexStep of such past damages, not less than a reasonable royalty, as

 it shall prove at trial against Defendant that is adequate to fully compensate NexStep for

 Defendant’s infringement of the Asserted Patents;




                                                  86
Case 1:19-cv-01031-RGA-SRF Document 1 Filed 06/03/19 Page 87 of 87 PageID #: 87




        D.       a determination that Defendant’s infringement has been willful, wanton, and

 deliberate and that the damages against it be increased up to treble on this basis or for any other

 basis in accordance with the law;

        E.       a finding that this case is “exceptional” and an award to NexStep of its costs and

 reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

        F.       an accounting of all infringing sales and revenues, together with post-judgment

 interest and pre-judgment interest from the first date of infringement of the Asserted Patents;

 and

        G.       such further and other relief as the Court may deem proper and just.

                                 DEMAND FOR JURY TRIAL

        NexStep demands a jury trial on all issues so triable.

                                                       POTTER ANDERSON & CORROON LLP

 OF COUNSEL:
                                                       By: /s/ Philip A. Rovner
 Paul J. Andre                                             Philip A. Rovner (#3215)
 Lisa Kobialka                                             Jonathan A. Choa (#5319)
 KRAMER LEVIN NAFTALIS                                     Hercules Plaza
 & FRANKEL LLP                                             P.O. Box 951
 990 Marsh Road                                            Wilmington, DE 19899
 Menlo Park, CA 94025                                      (302) 984-6000
 (650) 752-1700                                            provner@potteranderson.com
                                                           jchoa@potteranderson.com
 Jonathan S. Caplan
 Aaron M. Frankel                                      Attorneys for Plaintiff
 Marcus A. Colucci                                     NexStep, Inc.
 KRAMER LEVIN NAFTALIS
 & FRANKEL LLP
 1177 Avenue of the Americas
 New York, NY 10036
 (212) 715-9100

 Dated: June 3, 2019
 6233158/49148




                                                  87
